Filed 10/22/13 In re Angel J. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8,1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re ANGEL J., a Person Coming Under                                B248046
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. GJ29838)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

ANGEL J.,

         Defendant and Appellant.




                   APPEAL from an order of the Superior Court of Los Angeles County.
Robin Miller Sloan, Judge. Affirmed.
                   Gerald Peters, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.


                                     _____________________________
       Angel J., then 16 years old, was involved in a physical altercation with another
male high school student while standing in line at a drinking fountain. Angel punched
the student in the mouth, dislodging his tooth. As a result, the student had to undergo
extensive dental work and curtailment of certain activities.
       The People filed a Welfare and Institutions Code section 602 petition alleging
Angel had committed battery with serious bodily injury (Pen. Code, § 243, subd. (d)), a
felony. Represented by counsel, Angel denied the allegation.
       At the conclusion of the jurisdiction hearing, the juvenile court found the
allegation true and sustained the petition. The court denied a defense motion to reduce the
offense to a misdemeanor (Pen. Code, § 17, subd. (b)) and declared the offense a felony.
After sustaining the petition, the court declared Angel a ward of the court, ordered him
home on probation, and deferred the matter of victim restitution to a later date.
       We appointed counsel to represent Angel on appeal.
       After examination of the record, counsel filed an opening brief in which no issues
were raised. On July 25, 2013, we advised Angel he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has
been received to date.
       We have examined the entire record and are satisfied Angel’s attorney has fully
complied with the responsibilities of counsel and no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                         DISPOSITION
       The order is affirmed.
                                                                              WOODS, J.
We concur:
                     PERLUSS, P. J.                                           SEGAL, J.*


*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                             2